TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 4, 2022



                                      NO. 03-21-00341-CV


                                   Dwight Benford, Appellant

                                                v.

                          Lester Rivers and Paula Salinas, Appellees




           APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the probate court on May 20, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the probate court’s judgment. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.